                      Case 19-50915-BLS               Doc 23      Filed 11/05/20        Page 1 of 2




                            IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE DISTRICT OF DELAWARE


    In re:                                                                   Chapter 11

    WOODBRIDGE GROUP OF COMPANIES, LLC, et                                   Case No. 17-12560 (BLS)
    al., 1
                                                                             (Jointly Administered)
                                Remaining Debtors.

    MICHAEL GOLDBERG, as Liquidating Trustee of
    the Woodbridge Liquidation Trust, successor in
    interest to the estates of WOODBRIDGE GROUP
    OF COMPANIES, LLC, et al.,
                                                                             Adversary Proceeding
                                                                             Case No. 19-50915 (BLS)
                                         Plaintiff,

                              vs.

    MAXWELL FINANCIAL GROUP, INC;
    ROSEMARY MALMSTEDT,

                                         Defendant.


                                             AFFIDAVIT OF SERVICE

STATE OF NEW YORK  )
                   ) ss
COUNTY OF NEW YORK )

I, Alison Moodie, being duly sworn, depose and state:

1.           I am a Senior Case Manager with Epiq Class Action and Claims Solutions, Inc., 2 the claims

and noticing agent in the above-captioned proceeding. Our business address is 777 Third Avenue,

New York, New York 10017.


1
             The Remaining Debtors and the last four digits of their respective federal tax identification number are as
             follows: Woodbridge Group of Companies, LLC (3603) and Woodbridge Mortgage Investment Fund 1,
             LLC (0172). The Remaining Debtors’ mailing address is 14140 Ventura Boulevard #302, Sherman Oaks,
             California 91423.

2
             Epiq Class Action and Claims Solutions, Inc. acquired Garden City Group, LLC on June 15, 2018.
                  Case 19-50915-BLS            Doc 23       Filed 11/05/20       Page 2 of 2




2.       On October 22, 2020 at the direction of Pachulski Stang Ziehl & Jones LLP, Counsel to

the Plaintiff Michael Goldberg, in his capacity as Liquidating Trustee of the Woodbridge

Liquidation Trust, I caused a true and correct copy of the Notice of Voluntary Dismissal

Without Prejudice of Adversary Proceeding as to Defendant Rosemary Malmstedt Only

[Docket No. 21, Adverary Proceeding Case No. 19-50915,] to be delivered by first class mail to

the following party: Rosemary Malmstedt,1660 Gulf Blvd., Apt., 1005, Clearwater, FL 83767-

2936 and by email on rosiemalmstedt@gmail.com and dholmes@crosslaw.com (Defendant

Parties). 3




                                                               /s/ Alison Moodie
                                                               Alison Moodie


    Sworn to before me this
    30th day of October, 2020
    /s/ Panagiota Manatakis
    Notary Public, State of New York
    No. 01MA6221096
    Qualified in Queens County
    Commission Expires April 26, 2022




3
         The envelope used for service on the party included a legend, which stated: “Important Legal Documents
         Enclosed: Please direct a copy of the contents of this envelope to the President, Managing or General
         Agent.”
